UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PAULO FREYESLEBEN,                     
                Plaintiff-Appellant,
                 v.
COUNTY OF FAIRFAX; J. THOMAS
MANGER, Chief of Police, Fairfax                   No. 00-2025
County Police Department; AUDREY
M. SLYMAN, Captain, Fairfax
County Police Department,
              Defendants-Appellees.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                Leonie M. Brinkema, District Judge.
                          (CA-99-1656-A)

                      Submitted: January 16, 2001

                      Decided: January 26, 2001

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Richard E. Gardiner, Fairfax, Virginia, for Appellant. David P. Bob-
zien, County Attorney, Robert Lyndon Howell, Deputy County Attor-
ney, Ann Gouldin Killalea, Assistant County Attorney, Fairfax,
Virginia, for Appellees.
2                 FREYESLEBEN v. COUNTY OF FAIRFAX
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Paulo Freyesleben filed this action under 42 U.S.C.A. § 1983
(West Supp. 2000), asserting that his termination from employment
as a police officer for the County of Fairfax, Virginia, violated his
First Amendment rights of belief and association. The district court
granted the defendants’ motion to dismiss or for summary judgment,
and Freyesleben appeals.

   We agree with the district court that the facts as asserted by Freyes-
leben do not support the claim that his constitutionally protected right
of association was violated. The association in question clearly was
not one of an intimate and thus protected nature, see Roberts v. United
States Jaycees, 468 U.S. 609, 619 (1984); nor was the association for
an expressive purpose protected by the First Amendment. Id. at 622.
Contrary to Freyesleben’s assertion in his reply brief, the Constitution
does not recognize a general right of social association. See City of
Dallas v. Stanglin, 490 U.S. 19, 25 (1989). The freedom of belief
Freyesleben asserts is essentially his belief that his conduct was
appropriate. This assertion entitles him to no relief.

   Therefore, we affirm the judgment of the district court. We grant
Freyesleben’s motions to file a supplemental appendix and to file
additional materials. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED